Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169119 October 17, 2012 Barclays Bank PLC Trigger Phoenix Autocallable Optimization Securities $ linked to the common stock of The Dow Chemical Company due on or about October 25, 2017 $ linked to the common stock of Ford Motor Company due on or about October 25, 2017 Investment Description Trigger Phoenix Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the performance of the common stock of a specific company (the underlying equity). Barclays Bank PLC will pay a monthly contingent coupon payment if the closing price of the underlying equity on the applicable Observation Date is equal to or greater than the Coupon Barrier.
